OPINION — AG — ** CONFERENCE ROOM — RENT ** (1) WHERE A CONFERENCE ROOM, WHETHER IN A HOTEL OR ELSEWHERE, IS NECESSARY TO THE TRANSACTION OF THE OFFICIAL BUSINESS OF A STATE AGENCY, REIMBURSEMENT OF THE EXPENSE OF SUCH RENTAL IS A PROPER EXPENDITURE OF FUNDS AVAILABLE TO SUCH AGENCY FOR OPERATING EXPENSES. (2) WHEN A CONFERENCE ROOM IS RENTED FOR OFFICIAL PURPOSES, IT MAY 'NOT' BE USED AS SLEEPING QUARTERS BY AN OFFICIAL OR EMPLOYEE. (TRAVEL, PER DIEM, LODGING, CLAIMS) CITE: 62 Ohio St. 41.17 [62-41.17], 74 Ohio St. 500.2 [74-500.2], 74 Ohio St. 500.5 [74-500.5], 74 Ohio St. 500.1 [74-500.1], 74 Ohio St. 500.14 [74-500.14] (JAMES P. GARRETT)